Citation Nr: 1742427	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia, to include asthma, chronic obstructive pulmonary disease (COPD), and bronchitis.

2.  Entitlement to service connection for residuals of a left knee disability, to include scarring.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This matter was previously remanded in June 2014 and May 2015 for further development, which has been completed.


FINDINGS OF FACT

1.  There is no competent evidence suggesting that the Veteran has any current residuals of pneumonia or that his current respiratory disability is related to service.

2.  Clear and unmistakable evidence demonstrates that the Veteran had a left knee disability which pre-existed service, was ameliorated by surgical treatment during service, and was not aggravated by service.

3.  The most probative evidence indicates the current left knee disability is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of pneumonia, to include asthma, COPD, and bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter dated July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, post-service treatment records, Social Security Administration (SSA) records, and VA examination reports.  The Veteran was also afforded a hearing before the Board and a copy of the transcript    is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was afforded a hearing before the Board, service personnel and SSA records were obtained, an addendum opinion was provided regarding the Veteran's left knee disability and he was afforded a VA examination in connection with his claimed respiratory conditions.  Further, in correspondence dated August 2015 the RO requested more information regarding the nature of the Veteran's claimed in-service asbestos exposure and also included an authorization and release for private treatment records; however, to date the Veteran has not responded.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action         is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear    and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1113, 1132, 1137.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the § 1132 presumption, the claim is one for service connection, not aggravation.  Id. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase       in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence     of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of      a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling     than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf   be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt        to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert       v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory Conditions

The Veteran contends that his claimed respiratory conditions are related to his    active service.  Specifically, in a written statement in July 2010, he stated that his pneumonia started during basic training when he was taken from regular flight training, which was in a relatively new building, and sent to weight loss camp    where he was assigned to buildings that he believes were built when asbestos        was used for insulating the plumbing.  However, as mentioned above, the Veteran did not respond to the 2015 request to provide more details regarding his alleged asbestos exposure.

As an initial matter, the Board notes that the Veteran has been diagnosed during     the course of the appeal with various respiratory conditions.  Accordingly, the first element of service connection, a current disability, is met.  

Beginning in April 1972, service treatment records show numerous visits to sick call for coughing and respiratory problems, with clinical findings of rhonchi over the      left middle lung field, rales in the left lower lobe, and wheezing on inspiration and expiration.  In May 1972 the Veteran was diagnosed with bronchitis and in October 1974 he was diagnosed with asthmatic bronchitis.  Further, on his September 1975 separation examination, he reported a chronic cough.  Accordingly, the second element of service connection, an in-service event, has been met.  

Thus, to establish service connection, competent evidence linking the current disability with service is needed. However, on this question, the preponderance          of the competent and probative evidence is against the claim.

In this regard, the Veteran underwent a VA respiratory examination in connection with his claim in January 2016.  At that time, the Veteran reported that during basic training he was put in a weight loss camp where he was sent to sick call due to coughing.  At sick call, he was told he had double pneumonia, which occurred another time or two. He stated that since leaving active duty service in 1976, he    has had about six bouts of pneumonia with the last episode occurring around 2005 or 2006, but was never hospitalized as all were treated as outpatient.  Further, the Veteran reported he was diagnosed by his private primary physician with COPD (chronic bronchitis) during the time he last had pneumonia in 2005 or 2006.  The Veteran denied having any known pulmonary function tests (PFT) prior to the     2016 VA examination.  The 2016 PFT was found to be within normal limits.

The examiner noted that the Veteran's tobacco use began when he was about nine years old and the Veteran would smoke up to two packs per day in his adult years.  In 2010, after the Veteran's pulmonary emboli, he quit for a year and a half and    then started again.  His current use is about a half a pack per day.  The examiner diagnosed the Veteran with chronic bronchitis secondary to tobaccoism and noted that he was diagnosed with chronic tobaccoism in 2003.  The examiner also noted the Veteran's service treatment records revealed a few upper respiratory infections, 
a couple bouts deemed to be pneumonia, but that the Veteran's September 1975 separation examination revealed no evidence any chronic lung disease/residual 
due to the presumed pneumonia in service and chest X-ray at that time was normal. Post-military, SSA records revealed that the Veteran was seen in September 2005 for chronic bronchitis and treated with antibiotics. The examiner also noted the December 2005 SSA medical evaluation where the Veteran presented with complaints of a two year history (approximately 2003) of shortness of breath related to COPD and chronic bronchitis and a July 2005 chest X-ray finding mild interstitial changes in both hilar areas and clear lungs. The examiner stated that COPD appears related to the Veteran's smoking history. Further, the examiner stated that private treatment records note diagnoses of obstructive chronic bronchitis with acute bronchitis and chronic airway obstruction since 2007 and that some private treatment notes interchange terminology of chronic bronchitis, bronchial asthma and other denoting COPD.  However, the examiner stated that the current 2016 PFT does not support a diagnosis of asthma       or COPD.  In March 2010, the Veteran was diagnosed with bilateral pulmonary embolism and the subsequent acute pneumonia due to this, resolved. 

The examiner opined that the current lung disability is not related to service, to include alleged asbestos exposure in service.  The examiner stated that diagnoses     of chronic bronchitis, asthma, or COPD are not evidenced in service. Further, he stated there were no chronic finding/residuals of the presumed pneumonia bouts      in service.  He explained that the Veteran was treated for presumed pneumonia based on the [then] examiner's clinical impression and belief that an effusion        was present; however, the 2016 examiner explained that this would be consistent with acute pneumonia at that time (1972).  The examiner noted that the Veteran's 1975 separation examination was negative as to any chronic pulmonary condition diagnosis and that it was not until several years post-military before a mention was even given for a pulmonary complaint/problem.  The examiner noted that asbestosis or any other lung disease related to asbestos was not evidenced on X-rays or PFT findings.  As a result, the examiner concluded that the Veteran's current disability  was secondary to tobaccoism and less likely than not related to the Veteran's active service.

The examiner further opined that there was no evidence of any lung disease/residual due to the presumed pneumonia in service because it was acute and transitory.  The examiner noted that records evidenced chronic bronchitis was diagnosed between 2003 and 2005 and the current PFT, which was done at the time of the 2016 VA examination, was normal.  The examiner referenced the Veteran's smoking history and cited to the medical treatise UpToDate, to define chronic bronchitis.  Per UpToDate, chronic bronchitis is a chronic productive cough (chronic bronchitis) when other causes have been excluded (other lung pathology).  The greatest risk factor is cigarette smoking.  A small portion of cigarette smokers with chronic bronchitis do not have airflow limitation on PFT and persons with chronic bronchitis, emphysema, or both are not considered to have COPD unless they      have airflow obstruction on PFT, although they may develop COPD if they    continue to smoke.  Some treatments for COPD may improve the cough in those with chronic bronchitis.  As a result, the examiner concluded that the Veteran does not have residuals of pneumonia that are related to service.  As the 2016 opinion was provided following examination of the Veteran and a thorough review of the claims file, supported by a detailed rationale, the Board finds the opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

The Board acknowledges that the Veteran served as a dental hygienist in service, and therefore may have some basic medical knowledge and training as it pertains    to the head and mouth.  However, there is no indication that he has any medical degree or medical training other than as a dental hygienist, and his occupations following service have included maintenance supervision, management, sales, company driver, and aircraft inspection. Determining whether current respiratory diagnoses are related to complaints in service requires medical expertise. On this question, the Board finds the opinion of the 2016 VA examiner to be significantly more probative than the Veteran's assertions as to the etiology of his current disability.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating           the probative value of medical statements, the Board looks at factors such as         the individual knowledge and skill in analyzing the medical data).  

In sum, the preponderance of the competent and probative evidence is against          a finding that the Veteran's current respiratory condition is related to service.  Accordingly, the claim for service connection for a respiratory disorder is denied. 

Left Knee Disability

The Veteran contends that he currently suffers from a left knee disability, to include scarring due to in-service knee surgery. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative joint disease of the knee and determined to    have a well-healed, asymptomatic surgical scar on the left knee as a result of the osteochondritis dissecans treated in service.  Accordingly, the first element of service connection, a current disability, is met.  However, as will be discussed below, the Veteran had a left knee disability that pre-existed service. Thus, the question is whether a current left knee disability is related to a left knee condition that was incurred in or aggravated by service.  

The Veteran's January 1972 entrance medical examination report does not note any abnormal lower extremity conditions.  During service, in June 1973 the Veteran complained of left knee pain which had been progressive over the past four to      five years, usually occurring with exercise and with swelling at times.  Further,      he reported occasional locking, instability and occasional popping on extension.    X-rays at that time revealed a lytic defect in the left patella.  Orthopedic evaluation in July 1973 noted probable chondromalacia patellae and recommended isometric quad extensions.  In December 1973, the Veteran complained of knee pain and the impression was chondromalacia.  Treatment included leg lifts and medication.  

In August 1975, the Veteran complained of chronic left knee problems over the   past two to three years and that he had been on isometric quad exercises over the past couple of years, but now thinks his knee seems to be getting weaker.  He complained of significant problems walking up and down stairs with significant instability.  On his separation examination on September 2, 1975, the Veteran alleged swelling of the left knee on several occasion for the past two years and an orthopedic evaluation was scheduled for the following week.

Thereafter, in September 1975 the Veteran underwent an orthopedic evaluation where he reported a long history of left knee pain, stating that when he was playing little league baseball he would have some aching pain in his knee.  He further stated he  had no significant history of trauma to the knee, but is having increasing pain, that    his knee has become swollen, and he has had one episode of locking of the left      knee in which the knee was quite reactive and painful and would not bend without significant pain.  He also stated that prolonged climbing of stairs, walking, or sitting with the knee flexed causes him pain and stiffness in his knee.  He stated that his knee felt like if he could pop it, that the pain would be relieved.  The examiner noted that     the Veteran had full range of motion, but did have tenderness to palpation, with no patellofemoral crepitation.  The examiner stated that X-rays revealed a lytic defect along the medial facet of the patella superiorly which on the sunrise view looks like it could be either an osteochondritis dissecans or an osteoid osteoma.  He recommended follow-up in three months and that if evidence of one of those defects is present, then an arthrotomy and excision of the problem should be accomplished at that time.  The Veteran was given three months of conservative treatment and duty limitations.  In    an addendum on the Veteran's separation examination dated September 23, 1975,    the examiner noted that complete evaluation of the left knee revealed no evidence of atrophy, full range of motion, some tenderness, no crepitation, conservative treatment recommended, and no problems at the present time.

Subsequently, in December 1975 the Veteran reported his long history of left knee pain starting when he was playing little league baseball and would have some aching in the knee.  He also reported he had no significant injury to the knee but     has had four to six months of increasing pain and recurrent effusion of the left    knee, with some popping.  After no significant decrease in his symptomology,         in December 1975, the Veteran was admitted for arthrotomy and excision of an osteochondritis dissecans of his left patella, with pathology report showing ossified cartilage.  In a March 1976 orthopedic follow-up note, the Veteran was noted as having no specific complaints regarding his knee and upon physical examination, the Veteran's left knee was non-tender, had full range of motion, and the wound was well-healed.  The examiner recommended worldwide duty and retainable with L2 profile.  At that time, X-rays revealed that the previously described defect on the medial articulating surface of the patella had healed; however, the examiner noted that there is a suggestion of a faint ossifying density in the intra-condylar region which may represent an early form of loose body.

The Veteran underwent a VA examination in January 2011.  At that time, the Veteran reported that he had no problem with his left knee until active duty when his knee started with swelling, pain, and limitation of motion. He stated that he had an orthopedic examination around 1974 for his left knee which found a bony cyst   on the inner portion of his knee cap, tearing up knee cartilage and requiring knee surgery.  He stated he had physical therapy after cast removal and that he played     the catcher position in little league baseball, but did not have significant problems with his knee at that time.  He also stated that there was improvement for several years and his knee pain began bothering him again around age 40-50 while he     was performing inspections and working as an inspection crew chief until 2005.    
X-rays of the left knee at the 2011 VA examination revealed no evidence of fracture, 
dislocation, bone destruction, or radiopaque foreign body. There was mild to moderate medial joint space narrowing with minimal osteophytic changes seen in the patella-femoral compartment.  The impression was mild to moderate joint space narrowing      with minimal osteophytic changes, with no acute osseous findings. Examination also revealed a well-healed, asymptomatic residual surgical scar.  The examiner diagnosed bilateral knee degenerative joint disease, right worse than left.  

The 2011 examiner found that the left knee disability pre-existed service and was     not permanently aggravated therein based on a conclusion that the Veteran's complaints were the normal progression of the left knee disability and based on literature suggesting that osteochondritis manifested by a stable lesion has a good prognosis.  Specifically, the examiner stated that there was likely progression during the Veteran's service with increasing pain and recurrent effusions of the left knee cited in December 1975 and thus, it was his opinion that the condition improved due to a timely and appropriate surgical intervention.  Therefore, he concluded there is no degree of permanent aggravation during service.  

In January 2016 an addendum opinion was obtained.  The 2016 VA examiner found that the Veteran's left knee disability pre-existed his service.  The examiner noted the lytic defect of the patella found on June 1973 left knee X-ray; the Veteran's history of four-five years of knee pain (pre-military with playing sports); and the later December 1975 excision that proved to be an osteochondritis dissecans lesion of the left patella.  Based on a medical reference, the examiner stated that osteochondritis dissecans    most often occurs in the knee, elbow, or ankle of school-aged or adolescent children where it causes pain and treatment consists of medical management with some lesions surgically removed.  

In sum, the record shows that a pre-existing left knee disability was not "noted" on the Veteran's enlistment examination within the meaning of 38 C.F.R. § 3.304(b).  However, as early as June 1973, the Veteran told treatment providers that his left knee pain has been progressive over the last four to five years and in 1975, he stated he had knee problems since playing the catcher position in little league baseball.  Moreover, on the Veteran's initial application for his claim, he listed his left knee disability as "catcher's knee."  Thus, by the Veteran's own admission, his left knee pain began before his 1972 enlistment into active duty, even if only a few years before. Based on the foregoing, coupled with the opinion of the January 2016 VA examiner, the Board finds that a left knee disability clearly and unmistakably pre-existed service.  38 C.F.R. § 3.304(b).  Accordingly, in order to warrant service connection for this left knee disability, it must be shown that the condition was aggravated by the Veteran's active service.

In this regard, the January 2016 examiner opined that the pre-existing left knee disability did not undergo a permanent worsening in severity during active service.  The examiner noted the Veteran's service treatment records containing left knee    X-rays dated June 1973 which found lytic defect in the superior medial pole of the left patella; the Veteran's reports of recurrent effusions; the Veteran's September 1975 separation physical examination of the left knee showing full range of motion,   some tenderness, without atrophy, no crepitus, and orthopedic consult pending.   She further noted the Veteran's December 11, 1975 report of left knee pain starting 
with playing little league baseball, pre-military and the December 16, 1975 operative report for the arthrotomy and excision of osteochondritis dissecans lesion of the left patella showing a one centimeter lesion with fibrillation noted on the center of the defect without invasion into the subchondral bone providing a description of an    intact stable lesion.  The December 18, 1975 pathology report was also noted by the examiner.  The examiner referenced the subsequent March 15, 1976 X-ray regarding the possible early form of loose body, which noted "...healing of previously described defect of medial surface patella...on tunnel view, suggestion of a faint density in the intra-condylar region..."  However, the examiner explained that this [suggestion of a faint density] was either a false shadowing or may be consistent with healing of the noted area on the operative report of a "linear scored region of cartilage" adjacent to where the patella defect was located.  Overall, she stated that the 2011 X-rays were negative for this finding-indicating a complete heal versus an erroneous prior finding (no density/loose bodies).  

In addition, she referenced the March 1976 orthopedic clinic follow-up note     which stated that the patient had no specific complaints regarding his knee and examination at that time revealed a non-tender well-healed wound with full range  of motion."  Further, X-rays at that time noted that the "defect healed."  The examiner stated that the surgical excision of the osteochondritis dissecans in 1975 was with apparent resolution.  Moreover, she stated that post-military records were scant and referenced the January 2011 X-ray findings, to include no evidence of loose bodies.  In fact, the examiner stated that the above is a natural history of progression of the pre-existing osteochondritis dissecans of the left knee as described with activities of daily living in a young active male. As a result, the examiner concluded that the pre-existing left knee disability did not undergo a permanent worsening during service because degenerative joint disease is not a progression of nor caused by a stable osteochondritis dissecans. The 2016 examiner also stated that the current degenerative joint disease did not exist prior to service and opined that the degenerative joint disease of the left knee was less likely than not related to service because it was age and obesity related and no nexus exists between service and degenerative joint disease findings many years later.  As       the opinion was provided following a thorough review of the claims file and       was supported by a detailed rationale, the Board finds the opinion is entitled 
to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

The Board acknowledges that the Veteran served as a dental hygienist in service, and therefore may have at least some basic medical knowledge/training as it pertains to the head and mouth.  However, as noted above, there is no indication that he has a medical degree or training relevant to knee disorders.  Determining the nature and etiology of knee conditions requires medical expertise. On this question, the Board finds the opinion of the 2016 VA examiner to be significantly more probative than the Veteran's assertions as to the etiology of his current knee disabilities.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating       the probative value of medical statements, the Board looks at factors such as           the individual knowledge and skill in analyzing the medical data).  

Upon review of the record, the Board finds that the competent and probative evidence reveals that the Veteran's osteochondritis dissecans clearly and unmistakably existed prior to service and was not aggravated by service. In this regard, the VA examiner noted that the surgical treatment in service resolved the preexisting disability.  The examiner's conclusion was supported by the 2011 X-ray showing no such disability.  If a pre-existing disorder becomes worse during service and then improves due to     in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8    Vet. App. 529 (1996).  Accordingly, the evidence shows the Veteran had a left       knee disability that clearly and unmistakably existed prior to service and was not aggravated by service.  Moreover, while the surgery during service resulted in a well healed scar on the left knee, "[t]he usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other condition incurred before enlistment, including postoperative scars, ... will not be considered service connected 
unless the disease or injury is otherwise aggravated by service." 38 C.F.R. § 3.306(b)(1).  Thus, service connection for the left knee scar is warranted.  

Finally, the Veteran is currently diagnosed with degenerative joint disease of the left knee which is not shown to have existed prior to service.  However, the most probative medical opinion, provided by the 2016 VA examiner, explained that the current degenerative joint disease is not related to service, but was rather age and obesity related.  

In sum, the preponderance of the competent and probative evidence is against the claim for service connection for a left knee disability to include a surgical scar, and the claim is denied. 

In reaching the above conclusions as to both claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance    of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for a left knee disability, to include a surgical scar, is denied.

Entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


